Exhibit 10.28
 
CHESAPEAKE UTILITIES CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT
SAVINGS PLAN
Amended and Restated as of January 1, 2009
 

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Table of Contents

TABLE OF CONTENTS

         
Section 1. Establishment and Purpose
    1  
 
       
1.01. Establishment
    1  
 
       
1.02. Purpose
    1  
 
       
1.03. Effective Date
    1  
 
       
Section 2. Definitions and Construction
    2  
 
       
2.01. Definitions
    2  
 
       
2.02. Construction
    7  
 
       
Section 3. Participation
    8  
 
       
3.01. Election of Benefits
    8  
 
       
3.02. Election Requirements
    8  
 
       
3.03. Form and Time of Payment
    9  
 
       
Section 4. Accounts
    11  
 
       
4.01. Accounts
    11  
 
       
4.02. Participant Subaccount
    11  
 
       
4.03. Employer Match Subaccount
    11  
 
       
4.04. Investment Returns
    11  
 
       
4.05. Vesting of Accounts
    13  
 
       
Section 5. Distributions
    14  
 
       
5.01. Exclusive Entitlement to Payment
    14  
 
       
5.02. Payment
    14  
 
       
5.03. Death Benefits
    14  
 
       
5.04. Hardship Distributions
    15  
 
       
5.05. Disability
    15  
 
       
5.06. Change in Control
    16  
 
       
5.07. Acceleration of Payment
    16  
 
       
5.08. Delay of Payment
    17  
 
       
5.09. Assignment and Assumption of Liabilities
    17  

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Table of Contents

         
Section 6. Nature of Participant’s Interest in Plan
    18  
 
       
6.01. No Right to Assets
    18  
 
       
6.02. No Right to Transfer Interest
    18  
 
       
6.03. No Right to Employment
    19  
 
       
6.04. Withholding and Tax Liabilities
    19  
 
       
Section 7. Administration
    20  
 
       
7.01. Committee
    20  
 
       
7.02. Meetings
    20  
 
       
7.03. Quorum
    20  
 
       
7.04. Expenses
    20  
 
       
7.05. Responsibilities of the Committee
    20  
 
       
7.06. Finality of Committee Determinations
    21  
 
       
7.07. Benefit Claims Procedure
    21  
 
       
7.08. Arbitration of Denied Claims
    22  
 
       
Section 8. Amendment, Suspension, and Termination
    23  
 
       
8.01. By The Compensation Committee
    23  
 
       
8.02. By the Committee
    23  
 
       
Section 9. Miscellaneous
    24  
 
       
9.01. Participation by Affiliate
    24  
 
       
9.02. Designation of Beneficiary
    24  
 
       
9.03. Incapacity
    24  
 
       
9.04. Required Information
    25  
 
       
9.05. Inability to Locate Participants and Beneficiaries
    25  
 
       
9.06. Headings
    25  
 
       
9.07. Severability
    25  
 
       
9.08. Governing Law
    26  
 
       
9.09. Complete Statement of Plan
    26  
 
       
EXHIBIT A
    27  
 
       
APPENDIX A
    29  
 
       

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 1

SECTION 1. ESTABLISHMENT AND PURPOSE

1.01.   Establishment.       Effective March 1, 1999, the Company established
for the benefit of certain Eligible Employees an unfunded plan of deferred
compensation known as the “Chesapeake Utilities Corporation Supplemental
Executive Retirement Savings Plan.”   1.02.   Purpose.       The Plan is an
unfunded plan maintained primarily for the purpose of providing deferred
compensation to a select group of management and highly compensated employees.
The Plan permits Eligible Employees to defer receipt of a portion of their
Compensation earned above an amount or after a date selected by the Eligible
Employee before the start of each Plan Year until their Separation from Service
with the Company and its Affiliates or until such other date specified in
accordance with the terms of the Plan.   1.03.   Effective Date.       The Plan,
as hereby amended and restated, is intended to meet the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and is
effective with respect to amounts that were not deferred and vested (within the
meaning of Section 409A of the Code) before January 1, 2005, and any earnings on
such amounts. Except as otherwise specifically provided herein, amounts deferred
and vested (within the meaning of Section 409A of the Code) before January 1,
2005 (and earnings on such amounts) are not affected by this amendment and
restatement of the Plan, and remain subject to the terms of the March 1, 1999
Plan restatement, which are set forth in Appendix A to this January 1, 2009,
amendment and restatement. For recordkeeping purposes, the Company will
establish separate accounts for each Participant for amounts deferred and vested
before January 1, 2005 (“Grandfathered Amounts”), and amounts deferred and
vested on or after that date (“409A Amounts”). All amounts that are subject to
Code Section 409A for the period from January 1, 2005 through December 31, 2008,
shall be subject to the January 1, 2005 amendment and restatement of the Plan
and to a good faith interpretation of Code Section 409A, including the use of
any applicable transition rules in effect during such period. From and after
January 1, 2009, the terms of this amended and restated Plan document shall
govern all amounts that are subject to Code Section 409A.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 2

SECTION 2. DEFINITIONS AND CONSTRUCTION

2.01.   Definitions.       The following words and phrases as used in the Plan
have the following meanings:

  (a)   “Account” means the bookkeeping account established for each Participant
under Section 4. Each Account shall include an Employer Match Subaccount and a
Participant Subaccount. Additional subaccounts shall be maintained as necessary
for the administration of the Plan.

  (b)   “Affiliate” means any corporation included with Chesapeake Utilities
Corporation in a “controlled group of corporations,” as defined in Code
Section 414(b), or an unincorporated business included with Chesapeake Utilities
Corporation in a group of trades or business under “common control,” as defined
by regulations prescribed by the Secretary of the Treasury under Code
Section 414(c). Participating Affiliates that cease to be a member of the same
controlled group as Chesapeake Utilities Corporation within the meaning of Code
Sections 414(b) and (c) are no longer eligible to participate in the Plan
effective as of the date that they cease to qualify as a controlled group
member. Participants of such an employer shall no longer be eligible to
participate effective as of the date that their employer becomes ineligible.

  (c)   “Beneficiary” means the person or persons (including a contingent
beneficiary except where the context indicates otherwise) designated by a
Participant pursuant to Section 9.02 to receive death benefits under the Plan.

  (d)   “Board” means the Board of Directors of the Company.     (e)   “Change
in Control” means the first of the following events to occur:

  (1)   Any one person, or group of owners of another corporation who acting
together through a merger, consolidation, purchase, acquisition of stock or the
like (a “group”), acquires ownership of stock of the Company (or a
majority-controlled subsidiary of the Company) that, together with the stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company. However, if such
person or group is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of the corporation before this
transfer of the Company’s stock, the acquisition of additional stock by the same
person or persons shall not be considered to cause a Change in Control of the
Company; or

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 3

  (2)   Any one person or group (as described in Section 2.01(e)(1), above)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company (or a majority-owned subsidiary of the Company) possessing 35 percent or
more of the total voting power of the stock of the Company where such person or
group is not merely acquiring additional control of the Company; or

  (3)   A majority of members of the Company’s Board (other than the Board of a
majority-controlled subsidiary of the Company) is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board prior to the date of the appointment or
election; or

  (4)   Any one person or group (as described in 2.01(e)(1), above) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company (or a
majority-controlled subsidiary of the Company) that have a total gross fair
market value equal to or more than 40 percent of the total fair market value of
all assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. A transfer of assets by the
Company will not result in a Change in Control under this Section 2.01(e)(4), if
the assets are transferred to:

  (A)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

  (B)   An entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Company immediately after the
transfer of assets;

  (C)   A person, or more than one person acting as a group (as described in
2.01(e)(1), above), that owns, directly or indirectly, 50 percent or more of the
total value or voting power of all the outstanding stock of the Company; or

  (D)   An entity, at least 50 percent of the total value or voting power of
which is owned directly or indirectly, by a person described in
Section 2.01(e)(4)(C), above.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 4

However, no Change in Control shall be deemed to have occurred with respect to a
Participant by reason of (i) any event involving a transaction in which the
Participant or a group of persons or entities with which the Participant acts in
concert, acquires, directly or indirectly, more than 30 percent of the common
stock or the business or assets of the Company; (ii) any event involving or
arising out of a proceeding under Title 11 of the United States Code (or the
provisions of any future United States bankruptcy law), an assignment for the
benefit of creditors or an insolvency proceeding under state or local law; or
(iii) any event constituting approval by the Company’s stockholders of a merger
or consolidation if a majority of the group consisting of the president and vice
presidents of the Company who are parties to agreements conferring rights upon a
Change in Control shall have agreed in writing prior to the approval that the
approval shall be deemed not to constitute a Change in Control.
The term “Change in Control” is intended to comply with Section 409A of the Code
and shall be interpreted such that a Change in Control (1) shall occur for
purposes of the Plan in any circumstance that would constitute a “Change in
Control Event” (within the meaning of Treasury Regulations under Code
Section 409A) and (2) shall not occur for purposes of the Plan in any
circumstance that would not constitute such a Change in Control Event.

  (f)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.     (g)   “Committee” means the Employee Benefits Committee of the Company
or such other committee as may be appointed by the Board to administer the Plan.
    (h)   “Company” means Chesapeake Utilities Corporation, a Delaware
corporation, and any Affiliate that may be authorized by the Compensation
Committee and by its own board of directors to participate in the Plan with
respect to its employees.     (i)   “Compensation” means an employee’s
compensation as determined for purposes of the Savings Plan, plus amounts
deferred hereunder, except that any dollar limit imposed on compensation under
the Savings Plan shall be disregarded under the Plan.     (j)   “Compensation
Committee” means the Compensation Committee of the Board.     (k)   “Disabled”
means a medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of at least 12
months; and the impairment either (1) prevents the Participant from engaging in
any substantial gainful activity, or (2) entitles the Participant to receive
income replacement benefits for at least 3 months under an accident or health
plan sponsored by the Company.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 5

  (l)   “Eligible Employee” means an employee of the Company who is designated
by the Compensation Committee, in its sole discretion, to be eligible to
participate in the Plan and who is among a select group of management or highly
compensated employees (within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA).

  (m)   “Employer Match” means the amount accrued in accordance with
Section 4.03 with respect to a Participant’s Salary Reduction Contributions and
Excess Contributions, based on the rate or rates of Matching Contributions under
the Savings Plan.

  (n)   “Employer Match Subaccount” means the bookkeeping account to which the
Employer Match on behalf of a Participant and interest are credited pursuant to
Section 4.     (o)   “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.     (p)   “Excess Contribution” means that portion, if any,
of the Compensation earned above a selected dollar amount or after a fixed date
during the year selected by the Participant pursuant to Section 3, which the
Participant elects to have deferred to the Plan.     (q)   “Excessive Benefits”
means an amount credited to a Participant’s Account or paid on a Participant’s
behalf in excess of the amount that properly should have been credited to the
Participant’s Account or paid on the Participant’s behalf.     (r)  
“Limitations” mean

  (1)   the limitation on contributions to defined contribution plans under
Sections 401(k), 401(m), 402(g), 414(v) and 415(c) of the Code; and

  (2)   the limitations imposed by Sections 401(a)(4), 401(a)(17), and 415(e) of
the Code and by any other provision of the Code to the extent that such
provision limits the amount of Salary Reduction Contributions and Matching
Contributions that otherwise would be made to the Savings Plan.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 6

  (s)   “Matching Contributions” mean the contributions to the Savings Plan made
by the Company as matching contributions for salary deferrals under the Savings
Plan, as it may be amended from time to time.     (t)   “Participant” means an
Eligible Employee who becomes a participant in the Plan in accordance with
Section 3.01 and whose Account has a positive balance.     (u)   “Participant
Subaccount” means the bookkeeping account to which the Excess Contributions of a
Participant and interest are credited pursuant to Section 4.     (v)  
“Performance-Based” means a bonus or other payment of Compensation for which the
amount of the payment or the entitlement thereto is contingent on the
satisfaction of organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months. The organizational or
individual performance criteria shall be established in writing no later than
90 days after the beginning of the period of service to which the criteria
relate, and the outcome must be substantially uncertain at the time the criteria
are established. Notwithstanding the above, a Performance-Based Bonus may be
based on subjective performance criteria, provided that:

  (1)   The subjective performance criteria are bona fide and relate to the
performance of the Participant, a group of service providers that includes the
Participant, or a business unit for which the Participant provides services
(which may include the entire organization); and

  (2)   the determination that any subjective performance criteria have been met
is not to be made by the Participant or a family member of the Participant (as
defined in Code Section 267(c)(4) applied as if the family of an individual
includes the spouse of any member of the family), or a person under the
effective control of the Participant or such a family member, and no amount of
the Compensation of the person making such determination is effectively
controlled in whole or in part by the Participant or such a family member.

  (w)   “Plan” means the “Chesapeake Utilities Corporation Supplemental
Executive Retirement Savings Plan” as set forth herein and as amended from time
to time.

  (x)   “Plan Year” means the calendar year.

  (y)   “Salary Reduction Contribution” means that portion of his or her
Compensation that a Participant elects to have deferred and contributed by the
Company to the Savings Plan without violating the Limitations.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 7

  (z)   “Savings Plan” means the Chesapeake Utilities Corporation Retirement
Savings Plan.

  (aa)   “Separation from Service” means separation from service from the
Company and its Affiliates within the meaning of Section 409A of the Code.
Whether a termination of employment that is a separation from service has
occurred is determined based on whether the facts and circumstances indicate
that the Company and the Eligible Employee reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Eligible Employee would perform after such date (as an
employee or independent contractor) would permanently decrease to no more than
20 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period in which the Eligible
Employee provided services to the Company if the Eligible Employee has been
providing services for less than 36 months). An Eligible Employee will not be
deemed to have experienced a Separation from Service if such Eligible Employee
is on military leave, sick leave, or other bona fide leave of absence, to the
extent such leave does not exceed a period of six months or, if longer, such
longer period of time during which a right to re-employment is protected by
either statute or contract. If the period of leave exceeds six months and the
individual does not retain a right to re-employment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. If an Eligible Employee
provides services both as an employee and as a member of the Board, the services
provided as a Director are generally not taken into account in determining
whether the Eligible Employee has a Separation from Service as an employee for
purposes of the Plan, in accordance with final regulations under Code
Section 409A.     (bb)   “Valuation Date” means the last business day of each
calendar month.

2.02.   Construction.       For purposes of the Plan, unless the contrary is
clearly indicated by the context,

  (a)   the use of the masculine gender shall also include within its meaning
the feminine and vice versa,     (b)   the use of the singular shall also
include within its meaning the plural and vice versa, and     (c)   the word
“include” shall mean to include without limitation.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 8

SECTION 3. PARTICIPATION

3.01.   Election of Benefits.       An Eligible Employee shall become a
Participant in the Plan by electing to participate in the Plan in accordance
with Section 3.02.   3.02.   Election Requirements.

  (a)   Election Filing Deadline. Except as provided in subsections (b) and (c),
below, an election to defer an amount by an Eligible Employee as an Excess
Contribution earned with respect to a Plan Year shall be filed by the Eligible
Employee with the Committee prior to the beginning of that Plan Year. If an
Eligible Employee has ceased being eligible to participate in the Plan (other
than the accrual of earnings on his Account, if any), regardless of whether all
amounts deferred under the Plan have yet been paid, and subsequently becomes
eligible to participate in the Plan again, the Eligible Employee may be treated
as being initially eligible to participate in the Plan if he has not been
eligible to participate in the Plan (other than the accrual of earnings on his
Account, if any) at any time during the
24-month period ending on the date the employee again becomes an Eligible
Employee under the Plan.

  (b)   Initial Election. A newly hired or otherwise newly Eligible Employee may
file the requisite election to defer Compensation earned thereafter before the
expiration of 30 days either from, as applicable, (1) his initial date of
employment (if the Eligible Employee is a new hire who is immediately eligible
for the Plan) or (2) his initial date of eligibility (if the Eligible Employee
is newly eligible to participate in the Plan). If an initial election is not
made within such 30 day period, the Eligible Employee shall have to wait until
the annual open enrollment for the next Plan Year before participating.

  (c)   Performance-Based Compensation. In the case of the deferral of any
Performance-Based Compensation, such election shall be made no later than six
months before the end of the performance period, provided that in no event may
an election to defer Performance-Based Compensation be made after such
Compensation has become readily ascertainable within the meaning of Code
Section 409A.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 9

  (d)   Irrevocable Election. Except as provided in Sections 5.03, 5.04, 5.05,
and 5.06, a deferral election described in this Section 3.02, once filed, shall
be irrevocable and independent of the rate of Salary Reduction Contributions to
the Savings Plan; it shall remain in effect until the end of the Plan Year to
which it pertains. Before the beginning of a Plan Year, the Participant shall
file a new election with the Committee in accordance with the preceding
provisions of this Section 3.02. The new election shall apply only to deferrals
for that Plan Year. An Eligible Employee who does not make a deferral election
in one Plan Year may make a deferral election for any subsequent Plan Year,
provided he remains an Eligible Employee, by making a deferral election in
accordance with this Section 3.02. In all cases, a Participant’s election to
defer Compensation shall be made prior to the time any of the Compensation
covered by such election is to be earned by such Participant.

  (e)   Form and Content of Election. An election to make a deferral hereunder
shall be in writing, in a form acceptable to the Committee, and shall specify
such information as required by the Committee. A deferral election may designate
any whole percentage (from 1% to 100%) of Compensation that is earned above any
specified amount or after any specified date to be deferred hereunder. The
Company may, in its discretion, establish and change from time to time the
minimum and maximum amount that may be so deferred. Elections shall be made in
accordance with procedures established by the Committee. In addition, special
limitations may be established by the Committee to apply to the deferral of any
special bonus or other non-periodic Compensation that a Participant is expected
to receive. The Company will credit the deferred compensation amount agreed to
for each Plan Year to the Participant’s Account from time to time as soon as
administratively practicable after the deferred amounts otherwise would have
been earned and paid to the Participant.

3.03.   Form and Time of Payment.

  (a)   General. Except as provided in Sections 5.03, 5.04, 5.05 and 5.06, an
amount deferred under this Section 3 shall be paid in a lump sum as of the
Valuation Date coincident with or next following the date elected by the
Participant. A Participant may elect a different form or time of payment for his
409A Amounts from the time or form of payment for his Grandfathered Amounts, if
any. If, however, the Participant elects to receive payment upon Separation from
Service, no amount shall be distributed earlier than six months after the
Valuation Date coincident with or next following the Participant’s Separation
from Service. A Participant may receive payment of the amounts credited to his
Account upon his Separation from Service, or due to death, Disability, a Change
in Control or upon a fixed date elected by the Participant. A Participant may
also elect to receive payment of the amounts credited to his Account as of the
earlier or later of a fixed date or Separation from Service or of two fixed
dates. The Committee may also permit a Participant to make a different election
as to the time and form of distribution of the amounts deferred and credited to
his Account in a particular Plan Year from the amounts deferred and credited to
his Account in any other Plan Year, or may require that only one time and form
of payment applies to a Participant’s entire Account. A Participant may also
elect a different time and form of payment to apply to different permitted
payment events, to the extent permitted by the Committee.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 10

  (b)   Modification of Time and Form. After making his first election, a
Participant may file an election with the Committee, in a form satisfactory to
the Committee, to modify the payment date with respect to a deferral election or
to irrevocably specify that the amount credited to his Account is to be paid in
the form of five or ten annual installments; provided, however, that such
election:

  (1)   is filed with the Committee at least twelve months prior to the date of
the first scheduled payment;

  (2)   is not effective until at least twelve months after the date on which
the election is made;

  (3)   defers the lump sum payment or the first installment payment with
respect to which such election is made for a period of not less than five years
from the date such payment would otherwise have been made;

(4) does not accelerate payment of the 409A Amount; and

  (5)   does not request other than five or ten annual installments. If payment
is to be made in annual installments, it shall commence on the specified payment
date with subsequent annual installments to occur on the same date each year
thereafter (or the next business day if the date falls on a weekend or holiday)
until the amount payable in installments is distributed in full.

For purposes of the Plan, an election to receive benefits as five or ten annual
installments shall be treated as the entitlement to a single payment as further
described in Treas. Reg. Section 1.409A-2(b)(iii).

  (c)   A Participant may not change a distribution option or a distribution
date in a manner that does not comply with Code Section 409A. If a distribution
option election is made or changed and distribution is triggered before
12 months have elapsed, the distribution will be made in accordance with the
distribution option election in effect prior to the change or, if none, as a
single lump sum. If an annual installment payment method is the selected
distribution option, the amount of the annual benefit shall equal the amount
necessary to fully distribute the Participant’s Account as an annual benefit
payable over the installment period.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 11

SECTION 4. ACCOUNTS

4.01.   Accounts.       The Company shall maintain for bookkeeping purposes an
Account in the name of each Participant. Each Account shall have a Participant
Subaccount and an Employer Match Subaccount, as applicable, to which shall be
credited amounts deferred under Section 3.   4.02.   Participant Subaccount.    
  The Company shall maintain a Participant Subaccount in the name of each
Participant. During each Plan Year, each Participant Subaccount shall be
credited with the Participant’s Excess Contributions deferred under Section 3.  
4.03.   Employer Match Subaccount.       The Company shall maintain a separate
Employer Match Subaccount in the name of each Participant for purposes of
accrual of the Employer Match. For each Plan Year, the Employer Match shall
begin to accrue monthly only after the Participant is no longer eligible to
receive a Matching Contribution under the Savings Plan for the Plan Year. The
rate of Employer Match in this Plan shall be the same rate in effect under the
Savings Plan for the applicable Plan Year.   4.04.   Investment Returns.

  (a)   Rate of Return Indices. The Compensation Committee shall select and
maintain one or more rate of return indices as specified on Exhibit A attached
hereto. The Compensation Committee may amend the list of rate of return indices
from time to time in its sole discretion. Any Excess Contributions or any
Employer Matching Contribution shall be allocated among one or more of the rate
of return indices and shall be credited with the applicable investment return
(or loss) that such Excess Contribution or Employer Matching Contribution would
have achieved if it were invested in the specified index or indices. Allocations
to one or more of the rate of return indices may be modified from time to time
during the Plan Year to the extent permitted by the Committee, in its sole
discretion. Any Excess Contributions or any Employer Matching Contributions that
were deferred and vested as of January 1, 2005, may also be allocated among one
or more of the rate of return indices on Exhibit A attached hereto to the extent
the Committee so provides.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 12

  (b)   Election of Rate of Return Indices.

  (1)   Each Participant shall specify in writing, at the time he completes his
election to participate under Section 3, and in a form acceptable to the
Committee, how any Excess Contribution or Employer Match shall be allocated
among the indices specified on Exhibit A attached hereto.

  (2)   The Committee may, in its discretion and from time to time, permit a
Participant to change any election previously made with respect to the
allocation of any Excess Contribution or Employer Match, subject to such
conditions and such limitations as the Committee may prescribe. Any such change
in election shall be in writing and in a form acceptable to the Committee.

  (3)   The Committee may, in its discretion and from time to time, permit a
Participant to elect to reallocate the amounts in such Participant’s Participant
Subaccount or Employer Match Subaccount from one rate of return index to
another, subject to such conditions and such limitations as the Committee may
prescribe; provided that a Participant shall be permitted, at least once per
calendar month, to reallocate amounts previously allocated. Any such
reallocation election shall be in writing and in a form acceptable to the
Committee.

  (4)   The Committee may require that any election under this Section 4.04
apply to the entire amount to which it pertains (e.g., 100% of the Participant’s
future contributions) or to such percentage or percentages of that amount as the
Committee may specify (e.g., increments of 5%).

  (5)   If a Participant fails to specify a rate of return index with respect to
his Excess Contribution or Employer Match, the Participant shall be presumed to
have specified that his entire Participant Subaccount or Employer Match
Subaccount be allocated to the index determined by the Committee to represent
the lowest risk of principal loss.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 13

  (c)   Crediting of Investment Return. The balance credited to the
Participant’s Participant Subaccount or Employer Match Subaccount as of the last
day of the prior month shall be credited with the applicable investment return
(or loss) as of the last day of the month of crediting. All references herein to
Excess Contributions or Employer Match shall be deemed to include such Excess
Contributions or Employer Match plus any investment return (or loss) credited
pursuant to this Section 4.04.

4.05.   Vesting of Accounts.       A Participant shall at all times be 100%
vested in the balance in his Account; provided, however, that all Accounts shall
be subject to the claims of the Company’s creditors as provided in Section 6.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 14

SECTION 5. DISTRIBUTIONS

5.01.   Exclusive Entitlement to Payment.       A Participant’s deferral
election pursuant to Section 3 shall constitute a waiver of his right to receive
the amount deferred and an agreement to receive in lieu thereof the amounts
payable to him at the times and in the methods specified in this Section 5. No
other amounts shall be due under the Plan or otherwise as a result of a
Participant’s deferral election under Section 3.   5.02.   Payment.

  (a)   Time of Payment. Subject to Sections 5.03, 5.04, 5.05, and 5.06, the
Participant shall receive an amount equal to the sum of the balances in his
Account at the time(s) and in the manner specified or elected by him in
accordance with Section 3.03. If the deferred amounts are subject to more than
one distribution election made in accordance with Section 3.03, then the portion
of the Participant’s Account that is subject to each election shall be
distributed in accordance with the applicable election. The Participant’s
Account shall be debited to reflect each distribution pursuant to this
Section 5.

  (b)   Payment Medium. All amounts credited to a Participant’s Account shall be
paid in cash.

  (c)   Installment Payments. If the Participant receives installments, the
amount of the first installment shall be equal to the value of the Participant’s
Account determined as of the Valuation Date as of which the installments
commence (the “applicable Valuation Date”), divided by five (if five
installments are elected) or ten (if ten installments are elected). The amount
of each succeeding installment shall be equal to the value of the Participant’s
Account on the next succeeding anniversary of the applicable Valuation Date,
divided by the remaining number of installments to be paid.

5.03.   Death Benefits.

  (a)   Amount and Form of Death Benefit. Any amount credited to a Participant’s
Account that is unpaid at the time of the Participant’s death shall be paid in a
single lump sum to the Beneficiary (or the contingent Beneficiary if the
Beneficiary predeceases the Participant) designated by the Participant pursuant
to Section 9.02.

  (b)   Time of Payment. A distribution pursuant to this Section 5.03 shall be
paid to the Participant’s Beneficiary within 30 days after the Valuation Date
that is coincident with or next follows the date of the Participant’s death.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 15

5.04.   Hardship Distributions.       Notwithstanding Sections 3.02 and 3.03,
upon the occurrence of an unforeseeable emergency, a Participant shall be
eligible to receive payment of the amount necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent such liquidation
would not itself cause severe financial hardship), or by cessation of deferrals
under the Plan. The amount determined to be properly distributable under this
Section and applicable regulations under Code Section 409A shall be payable in a
single lump sum only. For the purposes of this Section, the term “unforeseeable
emergency” means a severe financial hardship to the Participant resulting from
an illness or accident of the Participant, the Participant’s spouse, or a
dependent of the Participant (as defined in Code Section 152, without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B)); loss of the Participant’s property
due to casualty, including the need to rebuild a home following damage not
otherwise covered by insurance, for example, not as a result of a natural
disaster; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant, including imminent
foreclosure of or eviction from the Participant’s primary residence, the need to
pay for medical expenses, including non-refundable deductibles, the cost of
prescription drugs, and the need to pay for funeral expenses of a spouse,
beneficiary, or dependent. It shall be the responsibility of the Participant
seeking to make a withdrawal under this Section to demonstrate to the Committee
that an unforeseeable emergency has occurred and to document the amount properly
distributable hereunder. After a distribution on account of an unforeseeable
emergency, a Participant’s deferral elections shall cease and such Participant
will not be permitted to participate in the Plan or elect additional deferrals
until the next enrollment following one full year from the date of the
distribution on account of an unforeseeable emergency. Such future deferral
elections following a distribution on account of an unforeseeable emergency will
be treated as an initial deferral election and subject to the rules applicable
thereto under the Plan and Code Section 409A.   5.05.   Disability.       Upon
the Participant’s Disability, the Participant shall be eligible to receive
payment of the amounts credited to his Account commencing as soon as practicable
but no more than 90 days after the Committee is satisfied of the determination
of the existence of a Disability with respect to such Participant. Benefits
payable upon Disability shall be paid in a single lump sum unless another
distribution option (annual installments over a period of 5 or 10 years) was
timely elected by the Participant upon initial enrollment in the Plan or at
least 12 months prior to his Disability. The Committee may, in its discretion,
permit each Participant to elect a distribution option to apply to distributions
made upon Disability that is different from the distribution option applicable
to other payment events.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 16

5.06.   Change in Control.       Notwithstanding any election made pursuant to
Sections 3.02 and 3.03 and subject to obtaining written consent from affected
Participants pursuant to Section 8, upon a Change in Control, the Participant
shall receive amounts credited to his Account in the form of a single lump sum
payment within 90 days of the event constituting the Change in Control.   5.07.
  Acceleration of Payment.       The acceleration of the time and/or form of any
payment determined in accordance with the provisions of this Section 5, above,
shall not be made except due to unforeseeable emergency, as described above, or
as set forth below and otherwise permitted by Code Section 409A and the Treasury
Regulations and other guidance issued thereunder:

  (a)   Employment Taxes. A payment of all or part of the Participant’s Account
may be made to the extent necessary to pay the Federal Insurance Contributions
Act (“FICA”) tax imposed under Code Sections 3101, 3121(a), and 3121(v)(2) on
amounts deferred under the Plan (the “FICA Amount”), income tax at source on
wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA Amount, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes. The
total payment under this Section shall not exceed the aggregate of the FICA
Amount and the income tax withholding related to such FICA Amount.

  (b)   Payment of State, Local or Foreign Taxes. Payment may be made to reflect
payment of state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan before the amount is
paid or made available to the Participant, plus the income tax at source on
wages imposed under Code Section 3401 as a result of such payment; provided,
however, that the amount of the payment may not exceed the amount of the taxes
due, and the income tax withholding related to such state, local and foreign tax
amount.

  (c)   Income Inclusion under Code Section 409A. Payment may be made at any
time the Plan fails to meet the requirements of Code Section 409A and the
Treasury Regulations issued thereunder; provided, however, that payment cannot
exceed the amount required to be included in income as a result of the failure
to comply.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 17

  (d)   Certain Offsets. Payment may be made as satisfaction of a debt of the
Participant to the Company where: (1) the debt is incurred in the ordinary
course of the employment relationship; (2) the entire amount of the offset in
any of the Participant’s taxable years does not exceed $5,000; and (3) the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.

5.08.   Delay of Payment.       A Participant who is a “specified employee” (as
defined in Code Section 409A and the regulations thereunder) and is entitled to
a distribution due to a Separation from Service may not receive a distribution
under the Plan until a date that is at least six months after the date of the
Separation from Service. In addition, the Company may in its discretion delay
any payment due under the Plan to the extent permitted by Code Section 409A and
the regulations thereunder.   5.09.   Assignment and Assumption of Liabilities.
      In the discretion of the Company, upon the cessation of participation in
the Plan by any Participant solely due to the employer of that Participant no
longer qualifying as a member of the controlled group of Chesapeake Utilities
Corporation within the meaning of Code Sections 414(b) and (c), all liabilities
associated with the Account of such Participant may be transferred to and
assumed by the Participant’s employer under a deferred compensation plan
established by such employer that is substantially identical to this Plan and
that preserves the deferral and payment elections in effect for the Participant
under this Plan to the extent required by Code Section 409A. Any such
Participant shall not be deemed to have incurred a Separation from Service for
purposes of the Plan by virtue of his employer’s ceasing to be a member of the
controlled group of Chesapeake Utilities Corporation The foregoing provision
shall be interpreted and administered in compliance with the requirements of
Code Section 409A.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 18

SECTION 6. NATURE OF PARTICIPANT’S INTEREST IN PLAN

6.01.   No Right to Assets.       Participation in this Plan shall not create,
in favor of any Participant or Beneficiary, any interest in or lien against any
of the assets of the Company. All payments hereunder shall be paid in cash from
the general funds of the Company, and no special or separate fund shall be
established and no other segregation of assets shall be made to assure the
payments of benefits hereunder. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company and a Participant
or any other person, and the promise of the Company to pay benefits hereunder
shall, at all times, remain unfunded as to the Participant or Beneficiary, whose
rights hereunder shall be limited to those of a general and unsecured creditor
of the Company.   6.02.   No Right to Transfer Interest.       A Participant’s
or Beneficiary’s rights to benefits payable under the Plan are not subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge, or
encumbrance. However, the Committee may permit a Participant or Beneficiary to
enter into a revocable arrangement to pay all or part of his benefits under the
Plan to a revocable grantor trust (a so-called “living trust”). In addition, the
Committee may recognize the right of an alternate payee named in a domestic
relations order to receive all or part of a Participant’s benefits under the
Plan, but only if (a) the domestic relations order would be a “qualified
domestic relations order” (within the meaning of Section 414(p) of the Code (if
Section 414(p) applied to the Plan)), (b) the domestic relations order does not
attempt to give the alternate payee any right to any asset of the Company,
(c) the domestic relations order does not attempt to give the alternate payee
any right to receive payments under the Plan at a time or in an amount that the
Participant could not receive under the Plan, and (d) the amount of the
Participant’s benefits under the Plan are reduced to reflect any payments made
or due the alternate payee.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 19

6.03.   No Right to Employment.       No provisions of the Plan and no action
taken by the Company, the Board, the Compensation Committee, or the Committee
will give any person any right to be retained in the employ of the Company, and
the Company specifically reserves the right and power to dismiss or discharge
any Participant.   6.04.   Withholding and Tax Liabilities.       The amount of
any withholdings required to be made by any government or government agency will
be deducted from benefits paid under the Plan to the extent deemed necessary by
the Committee. In addition, the Participant or Beneficiary (as the case may be)
will bear the cost of any taxes not withheld on benefits provided under the
Plan, regardless of whether withholding is required.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 20

SECTION 7. ADMINISTRATION

7.01.   Committee.       The Plan shall be administered by the Committee, the
members of which shall serve at the pleasure of the Board. The Committee may
allocate its responsibilities for the administration of the Plan among its
members or among any subcommittee(s) it may appoint and may designate persons
other than its members to carry out its responsibilities under the Plan.   7.02.
  Meetings.       The Committee shall hold meetings upon such notice, at such
place or places, and at such intervals as are required to carry out its
functions.   7.03.   Quorum.       A majority of the members of the Committee at
any time in office shall constitute a quorum for the transaction of business.
All resolutions or other actions taken by the Committee shall be by vote of a
majority of members present at a meeting of the Committee; or without a meeting
by an instrument in writing signed by all the members of the Committee at such
time in office.   7.04.   Expenses.       The expenses incident to the operation
of the Plan, including the compensation of attorneys, advisors, actuaries, and
such other persons providing technical and clerical assistance as may be
required, shall be paid directly by the Company.   7.05.   Responsibilities of
the Committee.       In addition to any implied authority and duties that may be
needed to carry out the provisions of the Plan, the Committee shall have the
following specific discretionary powers and duties:

  (a)   to make and enforce such rules and regulations as it shall deem
necessary or proper for the efficient administration of the Plan;

  (b)   to interpret the Plan and to decide any and all matters arising
hereunder, including the right to remedy possible ambiguities, inconsistencies,
or omissions; provided that all such interpretations and decisions shall be
applied in a uniform and non-discriminatory manner to all persons similarly
situated;

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 21

  (c)   to compute the amount of benefits that shall be payable to any
Participant or Beneficiary in accordance with the provisions of the Plan, and in
the event that the Committee determines that Excessive Benefits have been paid
to any person, the Committee may suspend payment of future benefits to such
person or his Beneficiary or reduce the amount of such future benefits until the
Excessive Benefits and any interest thereon determined by the Committee have
been recovered;

  (d)   to appoint other persons to carry out any ministerial responsibilities
under the Plan as it may determine consistent with applicable law;

  (e)   to employ one or more persons to render advice with respect to any of
its responsibilities under the Plan; and

  (f)   to amend the Plan from time to time by written resolution for the
limited purpose of meeting the requirements of Section 409A of the Code.

7.06.   Finality of Committee Determinations.       Subject to the provisions of
Section 7.08, determinations by the Committee and any interpretation, rule, or
decision adopted by the Committee under the Plan or in carrying out or
administering the Plan shall be final and binding for all purposes and upon all
interested persons, their heirs, and their personal representatives.   7.07.  
Benefit Claims Procedure.       A claim for a benefit under the Plan by any
person shall be filed in the manner and governed by the procedures set forth
below:       Upon Separation from Service, death, or any and all types of claims
regarding benefits under the Plan, the Participant or his representative may
make application to the Company requesting payment of benefits due. If no
application for benefits is made, the Company shall automatically pay any
benefit due pursuant to Section 5. If an application for benefits is made, the
Company shall accept, deny, or modify such request and shall notify the
Participant in writing setting forth the response of the Company and in the case
of a denial or modification the Company shall:

  (a)   state the specific reason or reasons for the denial,     (b)   provide
specific reference to pertinent Plan provisions on which the denial or
modification is based,

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 22

  (c)   provide a description of any additional material or information
necessary for the Participant or his representative to perfect the claim and an
explanation of why such material or information is necessary, and     (d)  
explain the Plan’s claim review procedure as contained in this Plan.

In the event the request is rejected or modified, the Participant or his
representative may within 60 days following receipt by the Participant or
representative of such rejection or modification, submit a written request for
review by the Company of its initial decision. Within 60 days following such
request for review (120 days if extraordinary circumstances exist), the Company
shall render its final decision in writing to the Participant or representative
stating specific reasons for such decision. If the Participant or representative
is not satisfied with the Company’s final decision, the Participant or
representative can institute an action in a Federal court of competent
jurisdiction; for this purpose, process would be served on the Company.

7.08.   Arbitration of Denied Claims.       Any controversy or claim arising out
of or relating to a final decision, upon review pursuant to the procedures set
forth in Section 7.07, that denies a claim for benefits under the Plan may be
settled by arbitration under three arbitrators in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. Any such arbitration shall be subject to the statute of
limitations that would apply if the claim on which the arbitration is based were
brought as a suit in a United States district court under ERISA. The site of any
such arbitration shall be Delaware.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 23

SECTION 8. AMENDMENT, SUSPENSION, AND TERMINATION

8.01.   By The Compensation Committee.

  (a)   Authority to Amend. The Compensation Committee of the Board may modify,
amend, suspend, or terminate the Plan at any time; provided that no such
modification, amendment, suspension, or termination shall reduce a Participant’s
accrued benefits under the Plan as of the date of such modification, amendment,
suspension, or termination, except to the extent that the affected Participants
consent in writing to the modification, amendment, suspension, or termination;
and provided further that no such modification, amendment, suspension, or
termination shall eliminate, restrict, or modify any of the following provisions
of the Plan, except to the extent that the affected Participants consent in
writing to the modification, amendment, suspension, or termination:

  (1)   the provision in Section 2.01(e) that defines “Change in Control”;

  (2)   the provision in Section 5.06 that provides for a lump sum payment
following a Change in Control;

  (3)   the provision in Section 7.08 that permits submission of denied claims
for benefits to arbitration; and

  (4)   the provisions of this Section 8 that protect accrued benefits and limit
modification, amendment, suspension, or termination of the Plan.

Except as provided in the preceding sentence, any modification, amendment,
suspension, or termination of the Plan may reduce or eliminate a benefit under
the Plan. Although the Plan is not subject to Section 204(g) of ERISA, the
accrued benefits that are protected by this Section 8 shall include those
accrued benefits that would be protected by Section 204(g) of ERISA if the Plan
were subject to said Section 204(g) and the rights specified in items
(1) through (4), above.

  (b)   Authority to Delegate. The Board may, in its sole discretion, delegate
to any person or persons all or part of its authority and responsibility under
the Plan, including, without limitation, the authority to amend the Plan.

8.02.   By the Committee.       The Committee shall have the right by written
resolution to amend the Plan from time to time, for the limited purpose of
meeting the requirements of Section 409A of the Code.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 24

SECTION 9. MISCELLANEOUS

9.01.   Participation by Affiliate.       Subject to the consent of the
Compensation Committee, an Affiliate may participate in the Plan by delivering
to the Compensation Committee a resolution of its board of directors approving
such action. Such Affiliate shall begin participating in the Plan as of an
effective date approved by the Compensation Committee and shall be subject to
the provisions of the Plan.   9.02.   Designation of Beneficiary.

  (a)   Each Participant may designate a Beneficiary. Such designation shall be
in writing, shall be made in the form and manner prescribed by the Committee,
and shall be effective only if filed with the Committee prior the Participant’s
death. A Participant may, at any time prior to his death, and without the
consent of his Beneficiary, change his designation of Beneficiary by filing a
written notice of such change with the Committee in the form and manner
prescribed by the Committee. In the absence of a designated Beneficiary, or if
the designated Beneficiary and any designated contingent Beneficiary predecease
the Participant, the Beneficiary shall be the Participant’s surviving spouse, or
if the Participant has no surviving spouse, the Participant’s estate.

  (b)   If a Participant designates his spouse as his Beneficiary, that
designation shall not be revoked or otherwise altered or affected by any

  (1)   change in the marital status of the Participant and such spouse,

  (2)   agreement between the Participant and such spouse, or

  (3)   judicial decree (such as a divorce decree) affecting any rights that the
Participant and such spouse might have as a result of their marriage separation,
or divorce,

until and unless the Participant revokes and designates a Beneficiary in
accordance with this Section 9.02, it being the intent of the Plan that any
change in the designation of a Beneficiary under the Plan may be made by the
Participant only in accordance with the provision of this Section 9.02.

9.03.   Incapacity.       If the Committee determines that any person entitled
to benefits under the Plan is unable to care for his affairs because of illness
or accident, any payment due (unless a duly qualified guardian or other legal
representative has been appointed) may be paid for the benefit of such person to
his spouse, parent, brother, sister, or other party deemed by the Committee to
have incurred expenses for such person.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 25

9.04.   Required Information.       Any person eligible to receive benefits
under the Plan shall furnish to the Committee any information or proof requested
by the Committee and reasonably required for the proper administration of the
Plan. Failure on the part of any person to comply with any such request within a
reasonable period of time shall be sufficient grounds for delay in the payment
of any benefits that may be due under the Plan until such information or proof
is received by the Committee. If any person claiming benefits under the Plan
makes a false statement that is material to such person’s claim for benefits,
the Committee may offset against future payments any amount paid to such person
to which such person was not entitled under the provisions of the Plan.   9.05.
  Inability to Locate Participants and Beneficiaries.       Each Participant and
each Beneficiary entitled to receive a benefit under the Plan shall keep the
Committee advised of his current address. If the Committee is unable to locate a
Participant or Beneficiary to whom a benefit is payable under the Plan for a
period of 36 months, commencing with the first day of the month as of which such
benefit becomes payable, the total amount payable to such Participant or
Beneficiary shall be forfeited, subject to being restored (without any
intervening investment gains) only if the Participant and Beneficiary provide
evidence sufficient to satisfy the Committee that the Participant or Beneficiary
is entitled to such forfeited amount.   9.06.   Headings.       Any headings
used in this document are for convenience of reference only and may not be given
any weight in interpreting any provision of the Plan.   9.07.   Severability.  
    If any provision of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if such illegal or
invalid provision had never been included in the Plan. In addition, if any
provision of the Plan shall be found to violate Section 409A of the Code or
otherwise result in any portion of a Participant’s or Beneficiary’s benefits
under the Plan being subject to income tax prior to distribution, such provision
shall be void and unenforceable, and the Plan shall be administered without
regard to such provision.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 26

9.08.   Governing Law.       The Plan shall be construed, administered, and
regulated in accordance with the laws of the State of Delaware (not including
its conflict of law rules), except to the extent that such laws are pre-empted
by Federal law.   9.09.   Complete Statement of Plan.       This Plan contains a
complete statement of its terms. The Plan may be amended, suspended, or
terminated only in writing and then only as provided in Section 8. A
Participant’s right to any benefit of a type provided under the Plan will be
determined solely in accordance with the terms of the Plan. No other evidence,
whether written or oral, will be taken into account in interpreting the
provisions of the Plan.

     
 
  CHESAPEAKE UTILITIES CORPORATION
 
   
ADOPTED:
  ATTESTED:
 
   
 
   
Executive Vice President and
  Senior Vice President and CFO
Chief Operating Officer
   
 
   
DATE: December                     , 2008
   

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 27

EXHIBIT A
Rate of Return Indices
Effective January 1, 2009
1. BlackRock Money Market Portfolio (PINXX)
2. BlackRock Core Bond Total Return II Portfolio (CMCBX)
3. BlackRock Intermediate Government Bond Portfolio (PIGSX)
4. Calvert Income Fund (CFICX)
5. T. Rowe Price Retirement Income Fund (PARIX)
6. American Funds — Balanced Fund (ABALX)
7. T. Rowe Price Retirement 2010 Fund (PARAX)
8. T. Rowe Price Retirement 2020 Fund (PARBX)
9. T. Rowe Price Retirement 2030 Fund (PARCX)
10. T. Rowe Price Retirement 2040 Fund (PARDX)
11. T. Rowe Price Retirement 2050 Fund (PARFX)
12. American Funds — Growth Fund of America (AGTHX)
13. American Funds — Investment Company of America (AIVSX)
14. T. Rowe Price Equity Income Fund (PAFDX)

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 28

15. Fidelity Spartan U.S. Equity Index Fund (FUSEX)
16. Federated Kaufmann Fund (KAUAX)
17. T. Rowe Price Mid Cap Value Fund (TAMVX)
18. Federated Mid-Cap Index Fund (FMDCX)
19. AIM Small Cap Growth Fund (GTSAX)
20. American Century Small Cap Value Fund (ASVIX)
21. American Funds — EuroPacific Growth Fund (AEPGX)
22. American Funds — Capital World Growth & Income Fund (CWGIX)

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 29

APPENDIX A
The following Plan provisions apply only to amounts deferred and vested (within
the meaning of Section 409A of the Code) before January 1, 2005, and any
earnings on such amounts, to the full extent permitted by Section 409A of the
Code. Amounts deferred or vested after December 31, 2004, and any earnings
thereon, are subject to the provisions of the Plan as amended and restated,
effective January 1, 2005, or any subsequent amendment and restatement of the
Plan.
Section 1. Establishment and Purpose
1.1 Establishment.
There is hereby established for the benefit of certain Eligible Employees an
unfunded plan of deferred compensation known as the “Chesapeake Utilities
Corporation Supplemental Executive Retirement Savings Plan.”
1.2 Purpose.
The Plan is an unfunded plan maintained primarily for the purpose of providing
deferred compensation to a select group of management and highly compensated
employees. The Plan permits Eligible Employees to defer receipt of that portion
of their Compensation that, but for the Limitations, as defined herein, could be
contributed to the Chesapeake Utilities Corporation Retirement Savings Plan.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 30

Section 2. Definitions
The following words and phrases as used in the Plan have the following meanings:
“Account” means the Employer Match Account, the Participant Account, or both.
“Affiliate” means any employer that has not adopted the Plan and that is a
corporation included with Chesapeake Utilities Corporation in a “controlled
group of corporations,” as defined in Code Section 414(b), or an unincorporated
business included with Chesapeake Utilities Corporation in a group of trades or
business under “common control,” as defined by regulations prescribed by the
Secretary of the Treasury under Code Section 414(c).
“Beneficiary” means the person or persons (including a contingent beneficiary
except where the context indicates otherwise) designated by a Participant
pursuant to Section 9.2 hereof to receive death benefits under the Plan.
“Board of Directors” or “Board” means the Board of Directors of Chesapeake
Utilities Corporation.
“Change in Control” means the first of the following events occurs:
(a) the registration of the Company’s voting securities under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), terminates or the Company
shall have fewer than 300 stockholders of record; or
(b) any person or group (within the meaning of Sections 13(d) and 14(d) of the
1934 Act), other than the Company or any of its majority-controlled
subsidiaries, becomes the beneficial owner (within the meaning of Rule 13d-3
under the 1934 Act) of 30 percent or more of the combined voting power of the
Company’s then outstanding voting securities; or
(c) a tender offer or exchange offer, other than an offer by the Company (or a
majority-controlled subsidiary) pursuant to which 30 percent or more of the
combined voting power of the Company’s then outstanding voting securities was
purchased, expires; or
(d) the stockholders of the Company approve an agreement to merge or consolidate
with another corporation (other than a majority-controlled subsidiary of the
Company) unless the stockholders of the Company immediately before the merger or
consolidation are to own more than 70 percent of the combined voting power of
the resulting entity’s voting securities; or

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 31

(e) the Company’s stockholders approve an agreement (including, without
limitation, a plan of liquidation) to sell or otherwise dispose of all or
substantially all of the business or assets of the Company; or
(f) during any period of two consecutive years, individuals who, at the
beginning of the period, constituted the Board cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by the Company’s stockholders of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; or
(g) the acquisition of direct or indirect beneficial ownership of more than 15
percent of the Company’s then outstanding voting securities by any person or
group is approved over the formal objection of the Company by the Securities and
Exchange Commission pursuant to Section 9 of the Public Utility Holding Company
Act of 1935, as amended.
However, no Change in Control shall be deemed to have occurred with respect to a
Participant by reason of any event involving a transaction in which (i) the
Participant or a group of persons or entities with which the Participant acts in
concert, acquires, directly or indirectly, more than 30 percent of the common
stock or the business or assets of the Company; (ii) any event involving or
arising out of a proceeding under Title 11 of the United States Code (or the
provisions of any future United States bankruptcy law), an assignment for the
benefit of creditors or an insolvency proceeding under state or local law; or
(iii) any event constituting approval by the Company’s stockholders of a merger
or consolidation if a majority of the group consisting of the president and vice
presidents of the Company who are parties to agreements conferring rights upon a
Change in Control shall have agreed in writing prior to the approval that the
approval shall be deemed not to constitute a Change in Control.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Committee designated in Section 7.1 hereof to administer
the Plan.
“Compensation” means an employee’s compensation as determined for purposes of
the Chesapeake Utilities Corporation Retirement Savings Plan, plus amounts
deferred hereunder, except that any dollar limit that the Chesapeake Utilities
Corporation Retirement Savings Plan imposes on the compensation that is taken
into account thereunder shall be disregarded hereunder.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 32

“Compensation Committee” means the Compensation Committee of the Board of
Directors.
“Eligible Employee” means an employee of an Employer who is designated by the
Compensation Committee to be eligible to participate in the Plan; provided that,
on and after a Change in Control, each employee of an Employer who was an
Eligible Employee immediately before the Change in Control shall remain an
Eligible Employee as long as the employee is employed by an Employer. For
purposes of the Plan, any person whose compensation is paid by an Employer shall
be deemed to be an employee of the Employer, notwithstanding that the person
renders all or part of his services to a Related Company.
“Employer” means Chesapeake Utilities Corporation and any Affiliate that may be
authorized by the Compensation Committee and by its own board of directors to
participate in the Plan with respect to its employees.
“Employer Match” means the amount accrued in accordance with Section 4.2 hereof
with respect to a Participant’s Salary Reduction Contributions and Excess
Contributions, based on the rate or rates of Matching Contributions contributed
for the Participant under the Chesapeake Utilities Corporation Retirement
Savings Plan.
“Employer Match Account” means the bookkeeping account to which the Employer
Match on behalf of a Participant and interest are credited pursuant to Section 4
hereof.
“Excess Contribution” means that portion of the total amount (up to a maximum of
15% or such other percentage of Compensation as specified in Section 6(a) of the
Adoption Agreement to the Chesapeake Utilities Corporation Retirement Savings
Plan) by which the Participant elects to have his Compensation reduced that the
Limitations prevent from being made to the Chesapeake Utilities Corporation
Retirement Savings Plan.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 33

“Limitations” mean

  (a)   the limitation on contributions to defined contribution plans under
Sections 401(k), 401(m), 402(g), and 415(c) of the Code;

  (b)   the limitations imposed by Sections 401(a)(4), 401(a)(17), and 415(e) of
the Code and by any other provision of the Code to the extent that such
provision limits the amount of Salary Reduction Contributions and Matching
Contributions that otherwise would be made to the Chesapeake Utilities
Corporation Retirement Savings Plan; and

  (c)   the limitations contained in Section 4(a)(ii) of the Adoption Agreement
to the Chesapeake Utilities Corporation Retirement Savings Plan, as it may be
amended from time to time, that prevent an Eligible Employee from participating
in the Chesapeake Utilities Corporation Retirement Savings Plan until he has
satisfied a minimum service requirement.

“Matching Contributions” mean the contributions made by the Employer pursuant to
Section 7(c) of the Adoption Agreement to the Chesapeake Utilities Corporation
Retirement Savings Plan, as it may be amended from time to time.
“Participant” means an Eligible Employee who becomes a participant in the Plan
in accordance with Section 3.1 hereof and whose Accounts hereunder have a
positive balance.
“Participant Account” means the bookkeeping account to which the Excess
Contributions of a Participant and interest are credited pursuant to Section 4
hereof.
“Plan” means the “Chesapeake Utilities Corporation Supplemental Executive
Retirement Savings Plan” as set forth herein and as amended from time to time.
“Plan Year” means the calendar year, provided however that the first Plan Year
shall be the period from March 1, 1999 to December 31, 1999.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 34

“Related Company” means an Employer, any Affiliate, and any other employer the
majority interest in which is held, directly or indirectly, by an Employer or an
Affiliate.
“Salary Reduction Contribution” means that portion of the total amount (up to a
maximum of 15% or such other percentage of Compensation as specified in Section
6(a) of the Adoption Agreement to the Chesapeake Utilities Corporation
Retirement Savings Plan) by which a Participant elects to have his Compensation
reduced that may be contributed by his Employer to the Chesapeake Utilities
Corporation Retirement Savings Plan without violating the Limitations.
“Valuation Date” means the last business day of each calendar month.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 35

Section 3. Participation
3.1 Election of Excess Contributions.
An Eligible Employee shall participate in this plan if (a) he elects to
participate in the Plan and (b) the contributions made on his behalf under the
Chesapeake Utilities Corporation Retirement Savings Plan are reduced by the
Limitations.
3.2 Election Filing Deadline.
An Eligible Employee may elect to participate in the Plan only if, prior to the
beginning of the first Plan Year in which he participates in the Plan, he files
an election with the Committee, in a form satisfactory to the Committee,
irrevocably deferring receipt of an amount equal to his Excess Contributions for
the Plan Year (or partial Plan Year, if applicable), which amount shall be
designated as a percentage of his compensation. Notwithstanding the foregoing
sentence, (i) an Eligible Employee may file the requisite election to defer
Compensation earned thereafter before the expiration of 30 days from the initial
effective date of the Plan, and (ii) a newly hired or otherwise newly Eligible
Employee may file the requisite election to defer Compensation earned thereafter
before the expiration of 30 days either from his initial date of employment, if
the Eligible Employee is a new hire, or his initial date of eligibility, if the
Eligible Employee is newly eligible to participate in the Plan.
3.3 Irrevocable Election.
The designated percentage of Compensation shall be irrevocable, regardless of
whether the rate of Salary Reduction Contributions to the Chesapeake Utilities
Corporation Retirement Savings Plan is changed during the Plan Year. Such
election shall automatically apply to each subsequent Plan Year unless the
Participant, before the beginning of a Plan Year, revokes his prior election. In
that event, he may file a new election with the Committee before the beginning
of the Plan Year in accordance with the preceding provisions of this Section 3.
No participant may elect to have his Compensation reduced hereunder by a greater
percentage than the percentage that, when added to the percentage of his
Compensation that is being contributed as Salary Reduction Contributions on his
behalf to the Chesapeake Utilities Corporation Retirement Savings Plan, will
equal the maximum allowable rate at which Salary Reduction Contributions may be
made under the Chesapeake Utilities Corporation Retirement Savings Plan
(determined without regard to the Limitations and without regard to the
provisions of the Chesapeake Utilities Corporation Retirement Savings Plan that
implement the Limitations). If an Eligible Employee does not elect to become a
Participant before the first Plan Year (or partial Plan Year) in which he is
eligible to participant in the Plan, he may, if he remains an Eligible Employee,
elect to participate in the Plan before the beginning of any subsequent Plan
Year.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 36

3.4 Form and Time of Payment.
Amounts credited to a Participant’s Account shall be paid in the form of annual
installments over a period of five years beginning as of the Valuation Date
coincident with or next following the date on which the Participant’s employment
with the Employer and the Related Companies terminates. At the time an Eligible
Employee first elects to become a Participant in accordance with Section 3.1
hereof, he may file an election with the Committee, in a form satisfactory to
the Committee, irrevocably specifying that the installments shall begin on any
subsequent Valuation Date that occurs not later than the last Valuation Date of
the calendar year in which the Participant attains age 70. At any time after
making his first election, a Participant may file an election with the
Committee, in a form satisfactory to the Committee, irrevocably specifying that
the amount credited to his Account is to be paid in a single lump sum as of the
date specified for the first installment payment, provided that such election is
filed with the Committee at least one year (365 days) prior to the payment date.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 37

Section 4. Accounts
4.1 Participant Account.
The Employer shall maintain a Participant Account in the name of each
Participant. During each Plan Year, each Participant Account shall be credited
with the Participant’s Excess Contributions.
4.2 Employer Match Account.
The Employer shall maintain a separate Employer Match Account in the name of
each Participant for purposes of accrual of the Employer Match. The Employer
Match shall accrue monthly, at a rate or rates with respect to the eligible
portion of the Excess Contribution (and any Salary Reduction Contributions for
which the Limitations prohibit Matching Contributions) equal to the rate or
rates at which Matching Contributions are made with respect to the Salary
Reduction Contributions for the Participant under the Chesapeake Utilities
Corporation Retirement Savings Plan. The portion of a Participant’s Excess
Contributions eligible for the Employer Match shall be that portion that, when
added to the Participant’s Salary Reduction Contributions under the Chesapeake
Utilities Corporation Retirement Savings Plan, does not exceed six percent of
the Participant’s Compensation, or such higher or lower percentage as is
provided in Section 7(c)(iii) of the Adoption Agreement to the Chesapeake
Utilities Corporation Retirement Savings Plan, as it may be amended from time to
time; provided that in no event shall any portion of a Participant’s Excess
Contribution be eligible for an Employer Match unless the Limitations prevent
the Participant’s Salary Reduction Contributions and related Matching
Contributions from being made to the Chesapeake Utilities Corporation Retirement
Savings Plan.
4.3 Interest.
Each Participant’s Accounts shall be credited monthly with interest at a rate to
be determined by the Committee annually.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 38

Section 5. Distributions
5.1 Payment.
The Participant shall receive an amount equal to the sum of the balances in his
Accounts at the time(s) and in the manner specified or elected by him in
accordance with Section 3.4 hereof. Subject to Section 5.3 hereof, no amount
shall be distributed until a Participant’s employment with the Employer and the
Affiliates is terminated. The Participant’s Accounts shall be debited to reflect
each distribution pursuant to this Section 5. If the Participant receives
installments, the amount of the first installment shall be equal to the value of
the Participant’s Accounts determined as of the Valuation Date as of which the
installments commence (the “applicable Valuation Date”), multiplied by a
fraction, the numerator of which shall be one and the denominator of which shall
be five; and the amount of each succeeding installment shall be equal to the
value of the Participant’s Accounts on the next succeeding anniversary of the
applicable Valuation Date, multiplied by a fraction, the numerator of which
shall be one and the denominator of which shall be the number of installments
remaining to be paid.
5.2 Death Benefits.
If a Participant dies before the balance credited to his Accounts has been
distributed in full, the Participant’s Beneficiary shall be entitled to receive
the balance credited to the Participant’s Accounts. If the Beneficiary dies
before receiving the entire amount due, any remaining amount shall be paid to
the Beneficiary’s estate. If the Beneficiary predeceases the Participant, the
contingent Beneficiary, if any, shall receive the entire amount due under this
Section 5.2. If the contingent Beneficiary dies before receiving the entire
amount due, any remaining amount shall be paid to the contingent Beneficiary’s
estate. Distributions to a Participant’s Beneficiary pursuant to this
Section 5.2 shall be paid in annual installments over a five-year period. The
amount of each installment distribution shall be determined in the same manner
that installment distributions are determined in Section 5.1 hereof; provided
that the applicable Valuation Date for purposes of this Section 5.2 shall be the
Valuation Date that is coincident with or next follows the date on which the
Committee receives the written notification of the Participant’s death together
with any additional information or documentation that the Committee determines
to be necessary or appropriate before it makes a distribution. Distributions
shall commence within 30 days of the applicable Valuation Date.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 39

5.3 Committee Discretion to Accelerate Certain Payments.
At any time, upon the written application of the Participant (or, after his
death, his Beneficiary) the Committee may (a) reduce or eliminate the
Participant’s future deferrals of Compensation hereunder, or (b) accelerate and
pay in a lump sum to the Participant (or, after his death, to his Beneficiary)
all or part of the balance of the Participant’s Accounts, or both, if the
Committee finds, in its sole discretion, that such person has incurred or will
incur a severe financial hardship resulting from an accident, illness or other
event beyond his control. In such event, the Committee shall reduce or eliminate
future deferrals and accelerate payments only to the extent reasonably necessary
to eliminate or avoid the severe financial hardship.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 40

Section 6. Nature of Interest of Participant
6.1 Plan Participation.
Participation in this Plan shall not create, in favor of any Participant or
Beneficiary, any interest in or lien against any of the assets of the Employer.
A Participant’s or Beneficiary’s rights to benefits payable under Plan are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, or encumbrance. All payments hereunder shall be paid in cash from the
general funds of the Employer, and no special or separate fund shall be
established and no other segregation of assets shall be made to assure the
payments of benefits hereunder. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Employer and a Participant
or any other person, and the promise of the Employer to pay benefits hereunder
shall at all times remain unfunded as to the Participant or Beneficiary, whose
rights hereunder shall be limited to those of a general and unsecured creditor
of the Employer.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 41

Section 7. Administration
7.1 Committee.
The Plan shall be administered by the Pension and Savings Plan Committee of
Chesapeake Utilities Corporation. The Committee shall serve at the pleasure of
the Board. The Committee may allocate its responsibilities for the
administration of the Plan among its members or among any subcommittee(s) it may
appoint and may designate person other than its members to carry out its
responsibilities under the Plan.
7.2 Meetings.
The Committee shall hold meetings upon such notice, at such place or places, and
at such intervals as are required to carry out its functions.
7.3 Quorum.
A majority of the members of the Committee at any time in office shall
constitute a quorum for the transaction of business. All resolutions or other
actions taken by the Committee shall be by vote of a majority of those present
at a meeting of the Committee; or without a meeting by an instrument in writing
signed by all the members of the Committee at such time in office.
7.4 Expenses.
The expenses incident to the operation of the Plan, including the compensation
of attorneys, advisors, actuaries, and such other persons providing technical
and clerical assistance as may be required, shall be paid directly by the
Employer.
7.5 Powers of the Committee.
In addition to any implied powers and duties that may be needed to carry out the
provisions of the Plan, the Committee shall have the following specific
discretionary powers and duties:

  (a)   To make and enforce such rules and regulations as it shall deem
necessary or proper for the efficient administration of the Plan;

  (b)   To interpret the Plan and to decide any and all matters arising
hereunder, including the right to remedy possible ambiguities, inconsistencies,
or omissions; provided that all such interpretations and decisions shall be
applied in a uniform and non-discriminatory manner to all persons similarly
situated;

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 42

  (c)   To compute the amount of benefits that shall be payable to any
Participation or Beneficiary in accordance with the provisions of the Plan, and
in the event that the Committee determines that excessive benefits have been
paid to any person, the Committee may suspend payment of future benefits to such
person or his Beneficiary or reduce the amount of such future benefits until the
excessive benefits and any interest thereon determined by the Committee have
been recovered;

  (d)   To appoint other persons to carry out such ministerial responsibilities
under the Plan as it may determine; and

  (e)   To employ one or more persons to render advice with respect to any of
its responsibilities under the Plan.

7.6 Finality.
Subject to the provisions of Section 7.8 hereof, determinations by the Committee
and any interpretation, rule, or decision adopted by the Committee under the
Plan or in carrying out or administering the Plan shall be final and binding for
all purposes and upon all interested persons, their heirs, and their personal
representatives.
7.7 Benefit Claims Procedure.
A claim for a benefit under the Plan by any person shall be filed in the manner
and governed by the procedures set forth in Section 6.7 of the Chesapeake
Utilities Corporation Retirement Savings Plan, as it may be amended from time to
time.
7.8 Arbitration of Denied Claims.
Any controversy or claim arising out of or relating to a final decision, upon
review pursuant to the procedures set forth in Section 6.7 of the Chesapeake
Utilities Corporation Retirement Savings Plan, as it may be amended from time to
time, that denies a claim for benefits under the Plan shall be settled by
arbitration under three arbitrators in accordance with the Commercial
Arbitration Rules of the America Arbitration Association, and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. Any such arbitration shall be subject to the statute of
limitations that would apply if the claim on which the arbitration is based were
brought as a suit in a United States district court under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The site of any
such arbitration shall be Delaware.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 43

Section 8. Amendment, Suspension and Termination
The Compensation Committee of the Board of Directors may modify, amend, suspend,
or terminate the Plan at any time; provided that no such modification,
amendment, suspension, or termination shall reduce a Participant’s accrued
benefits under the Plan as of the date of such modification, amendment,
suspension, or termination, except to the extent that the affected Participant’s
(or, with respect to deceased Participants, the affected Beneficiaries of the
Participants) consent in writing to the modification, amendment, suspension, or
termination; and provided further that no such modification, amendment,
suspension, or termination shall eliminate, restrict, or modify any of the
following provisions of the Plan, except to the extent that the affected
Participants (or, with respect to deceased Participants, the affected
Beneficiaries of the deceased Participants) consent in writing to the
modification, amendment, suspension, or termination:

  (a)   the provision in Section 2.5 hereof that defines “Change in Control”;

  (a)   the provision in Section 2.9 hereof that preserves the eligibility under
the Plan of certain Eligible Employees after a Change in Control;

  (c)   the provision in Section 7.8 hereof that permits submission of denied
claims for benefits to arbitration; and

  (d)   the provisions of this Section 8 that protect accrued benefits and limit
modification, amendment, suspension, or termination of the Plan.

Except as provided in the preceding sentence, any modification, amendment,
suspension, or termination of the Plan may reduce or eliminate a benefit under
the Plan. Although the Plan is not subject to Section 2.04(g) of ERISA, the
accrued benefits that are protected by this Section 8 shall include those
accrued benefits that would be protected by Section 204(g) of ERISA if the Plan
were subject to said Section 204(g) and the rights specified in paragraphs
(a) through (d), above.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 44

Section 9. Miscellaneous
9.1 Participation by Affiliate.
Subject to the consent of the Compensation Committee, an Affiliate may become an
Employer under the Plan by delivering to the Compensation Committee a resolution
of its board of directors approving such action. Such Affiliate shall become an
Employer as of an effective date approved by the Compensation Committee and
shall be subject to the provisions of the Plan.
9.2 Designation of Beneficiary.

  (a)   Each Participant may designate a Beneficiary hereunder. Such designation
shall be in writing, shall be made in the form and manner prescribed by the
Committee, and shall be effective only if filed with the Committee prior the
Participant’s death. A Participant may, at any time prior to his death, and
without the consent of his Beneficiary, change his designation of Beneficiary by
filing a written notice of such change with the Committee in the form and manner
prescribed by the Committee. In the absence of a designated Beneficiary, or if
the designated Beneficiary and any designated contingent Beneficiary predecease
the Participant, the Beneficiary shall be the Participant’s surviving spouse, or
if the Participant has no surviving spouse, the Participant’s estate. If the
surviving spouse becomes the Beneficiary pursuant to this Section 9.2, but dies
before receiving the entire amount due under Section 5.2, the remaining amount
shall be paid to the surviving spouse’s estate.

  (b)   If a Participant designates his spouse as his Beneficiary, that
designation shall not be revoked or otherwise altered or affected by any

  (i)   change in the marital status of the Participant and such spouse,

  (ii)   agreement between the Participant and such spouse, or

  (iii)   judicial decree (such as a divorce decree) affecting any rights that
the Participant and such spouse might have as a result of their marriage
separation, or divorce, until and unless the Participant revokes and designates
a Beneficiary in accordance with this Section 9.2, it being the intent of the
Plan that any change in the designation of a Beneficiary hereunder may be made
by the Participant only in accordance with the provision of this Section 9.2.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 45

9.3 Incapacity.
If the Committee determines that any person entitled to benefits hereunder is
unable to care for his affairs because of illness or accident, any payment due
(unless a duly qualified guardian or other legal representative has been
appointed) may be paid for the benefit of such person to his spouse, parent,
brother, sister, or other party deemed by the Committee to have incurred
expenses for such person.
9.4 Required Information.
Any person eligible to receive benefits hereunder shall furnish to the Committee
any information or proof requested by the Committee and reasonably required for
the proper administration of the Plan. Failure on the part of any person to
comply with any such request within a reasonable period of time shall be
sufficient grounds for delay in the payment of any benefits that may be due
under the Plan until such information or proof is received by the Committee. If
any person claiming benefits under the Plan makes a false statement that is
material to such person’s claim for benefits, the Committee may offset against
future payments any amount paid to such person to which such person was entitled
under the provisions of the Plan.
9.5 Inability to Locate Participants.
Each Participant and each Beneficiary entitled to receive a benefit under the
Plan shall keep the Committee advised of his current address. If the Committee
is unable to locate a Participant or Beneficiary to whom a benefit is payable
under the Plan for a period of 36 months, commencing with the first day of the
month as of which such benefit becomes payable, the total amount payable to such
Participant or Beneficiary shall be forfeited.
9.6 No Right to Employment.
Nothing herein contained shall be deemed to give any person the right to be
retained in the service of the Employer and the Affiliates or to interfere with
the right of the Employer and the Affiliates to discharge any employee at any
time without regard to the effect that such discharge may have upon the employee
under the Plan.

 

 



--------------------------------------------------------------------------------



 



      Chesapeake Utilities Corporation
Supplemental Executive Retirement Savings Plan   Page 46

9.7 Withholding Taxes.
The Committee may make any appropriate arrangements to deduct from all amounts
paid under the Plan any taxes required to be withheld by any government or
government agency. The Participant and/or his Beneficiary shall bear all taxes
on amounts paid under the Plan to the extent that no taxes are withheld,
irrespective of whether withholding is required.
9.8 Gender and Number.
In order to shorten and to improve the understandability of the Plan document by
eliminating the repeated usage of such phrases as “his or her” and “Employee or
Employees,” any masculine terminology herein shall also include the feminine and
neuter, and the definition of any term herein in the singular shall also include
the plural, except when otherwise indicated by the context.
9.9 Heading.
Any headings used in this instrument are for convenience of reference only and
are to be ignored in the construction of any provision hereof.
9.10 Severability.
If any provision of the Plan shall be held illegal or invalid for any reasons,
such illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if such illegal or invalid
provision had never been inserted herein.
9.11 Governing Law.
The Plan shall be construed, administered, and regulated in accordance with the
laws of the State of Delaware, except to the extent that such laws are
pre-empted by Federal law.
9.12 Effective Date.
The Plan shall be effective as of March 1, 1999. It shall not apply to any
employee who terminated employment with the Employer before that date.

 

 